Exhibit 21.1 Surgical Care Affiliates, Inc List of Subsidiaries as of February 19, 2016 Legal Name of Subsidiary Doing Business Name (if applicable) State of Organization Advanced Surgical Hospital, LLC PA Advocate Condell Ambulatory Surgery Center, LLC IL Advocate-SCA Holdings, LLC DE Advocate-SCA Partners, LLC DE Alaska Spine Center LLC AK Alaska Surgery Center, Inc. AK Alaska Surgery Center, Limited Partnership Alaska Surgery Center AK Alliance Surgical Center, LLC FL Aloha Surgical Center, LLC Aloha Surgical Center TN Antelope Valley Surgery Center, L.P. Antelope Valley Surgery Center CA Arcadia Outpatient Surgery Center, L.P. Arcadia Outpatient Surgery Center CA Arise Healthcare System, LLC Arise Austin Medical Center DE Arrowlytics Investors, LLC NC Arrowlytics LLC NC ASC Connecticut Holdings, LLC DE ASC Holdings of New Jersey, LLC NJ ASC Network, LLC DE ASC Operators, LLC CA ASC Operators-East Bay, LLC CA ASC Operators-San Francisco, LLC CA ASC Operators-San Luis Obispo, LLC CA ASC Operators-Santa Rosa, LLC CA ASC Operators-South Bay, LLC CA ASC Pacific Ventures, LLC DE Athens ASC Holdings, LLC GA Auburn Surgical Center, L.P. Sutter Auburn Surgery Center CA Audubon Ambulatory Surgery Center, LLC CO Austin Center For Outpatient Surgery, L.P. Northwest Hills Surgical Hospital GA B.R.A.S.S. Partnership in Commendam B.R.A.S.S. Surgery Center LA Bakersfield Physicians Plaza Surgical Center, L.P. Physicians Plaza Surgical Center TN Bakersfield-SC, LLC DE Ball Outpatient Surgery Center, LLC IN Barranca Surgery Center, LLC DE Beach Surgical Holdings II, LLC CA Beach Surgical Holdings III, LLC CA Beach Surgical Holdings LLC CA Belleville Surgical Center, Ltd., an Illinois Limited Partnership Belleville Surgical Center IL Beltway Surgery Centers, L.L.C. IU Health Beltway Surgery Centers; Indiana University Health Beltway Surgery Centers; Glen Lehman Endoscopy Suite; Indiana Hand to Shoulder Beltway Surgery Center; Beltway Surgery Center Spring Mill; Multi-Specialty Surgery Center IN Bergan Mercy Surgery Center, LLC NE Birmingham Outpatient Surgery Center, Ltd. Outpatient Care Center AL Birmingham Outpatient Surgical Center, LLC DE Blackstone Valley Surgicare Acquisition, L.P. Blackstone Valley Surgicare RI Blackstone Valley Surgicare GP, LLC DE Blue Ridge Day Surgery Center, L.P. Blue Ridge Surgery Center TN Blue Ridge GP, LLC NC Boca Raton Outpatient Surgery & Laser Center, LTD. Boca Raton Outpatient Surgery & Laser Center FL BOSC Holdings, LLC IN BSC Holdings, LLC IN Cabin Enterprises, LLC DE Cabin Holdings, LLC DE Camp Hill Ambulatory Centers PA Camp Hill-SCA Centers, LLC DE Castle Ambulatory Surgery Center, LLC Windward Surgery Center HI Cedar Park Surgery Center, LLC TX Centura-SCA Holdings, LLC CO Channel Islands Surgicenter Properties, LLC DE Channel Islands Surgicenter, L.P. Channel Islands Surgicenter CA Charleston Surgery Center Limited Partnership Charleston Surgery Center SC Charlotte Surgery Center, Limited Partnership Charlotte Surgery Center NC Charlotte Surgery Properties, LTD. NC Charlotte-SC, LLC DE Childrens Surgery Center LLC Maitland Surgery Center FL Citrus Regional Surgery Center, L.P. Citrus Surgery Center TN Cleburne Surgical Center, LLC Texas Health Surgical Center Cleburne TX Clinton Partners, LLC Premier Surgical Center of Michigan MI Colorado Springs Surgery Center, Ltd. Colorado Springs Surgery Center CO Connecticut Surgery Center, Limited Partnership Connecticut Surgery Center CT Connecticut Surgery Properties, LLC DE Connecticut Surgical Center, LLC DE Corpus Christi Endoscopy Center, L.L.P. TX Danbury Surgical Center, L.P. Danbury Surgical Center GA Denton Surgery Center, LLC TX Diagnostic and Interventional Surgical Center, LLC CA Digestive Disease Center, L.P. MemorialCare Digestive Care Center Saddleback Memorial, an affiliate of SCA CA DISC Surgery Center at Newport Beach, LLC CA E Street Endoscopy, LLC West Coast Endoscopy Center FL Eagle Highlands Surgery Center, LLC Indiana University Health Eagle Highlands Surgery Center; IU Health Eagle Highlands Surgery Center; Meridian South Surgery Center IN East Bay Endoscopy Center, L.P. DE East Brunswick Surgery Center, LLC University SurgiCenter NJ eCode Solutions, LLC DE EHSC Holdings, LLC IN Emerald Coast Surgery Center, L.P. Emerald Coast Surgery Center FL Endoscopy Center Affiliates, Inc. DE EWASC Holdings, LLC IN Fayetteville Ambulatory Surgery Center, L.P. Fayetteville Ambulatory Surgery Center NC Florence Surgery Center, L.P. Shoals Outpatient Surgery TN Fort Sutter Medical Building, a California Limited Partnership CA Fort Sutter Surgery Center, a California Limited Partnership Fort Sutter Surgery Center CA Fort Worth Endoscopy Centers, LLC Fort Worth Endoscopy Center; Southwest Fort Worth Endoscopy Center TX Franklin Surgical Center LLC NJ Gadsden Surgery Center, LLC DE Gadsden Surgery Center, Ltd. Gadsden Surgery Center AL Gainesville Surgery Center, L.P. Gainesville Surgery Center TN Geisinger-SCA Holdings, LLC DE GLBESC, LLC MemorialCare Surgical Center Long Beach, an affiliate of SCA DE Glendale Endoscopy Center, LLC Glendale Endoscopy and Surgery Center CA Glenwood Surgical Center, L.P. Glenwood Surgery Center CA Glenwood-SC, Inc. TN Golden Gate Endoscopy Center, LLC CA Golden Triangle Surgicenter, L.P. Golden Triangle Surgicenter CA Grandview Surgery Center, LTD. Grandview Surgery Center PA Greensboro Specialty Surgery Center, LLC Greensboro Specialty Surgical Center NC Greenville Surgery Center, LLC Greenville Surgery Center TX Grossmont Surgery Center, L.P. Grossmont Surgery Center CA H.I. Investments Holding Company, LLC DE Hartford Surgery Center, LLC Hartford Surgical Center DE Hawthorn Place Outpatient Surgery Center, L.P. Hawthorn Surgery Center GA Hays Surgery Center, LLC TX Health Inventures Employment Solutions, LLC DE Health Inventures, LLC DE HealthEast Surgery Center-Maplewood, LLC Maplewood Surgery Center MN HFHS-SCA Holdings, LLC MI Hoag Outpatient Centers, LLC Hoag Endoscopy Center CA Honolulu Surgery Center, L.P. Surgicare of Hawaii TN Idaho ASC Holdings, LLC DE IEC Holdings, LLC IN Indian River Surgery Center, Ltd. Indian River Surgery Center FL Indian River Surgery Properties, LLC FL Indiana Endoscopy Centers, LLC Indiana University Health Endoscopy Centers; IU Health Endoscopy Centers IN Indiana University Health Saxony Surgery Center LLC Saxony Surgery Center IN Inland Surgery Center, L.P. Inland Surgery Center CA IU Health East Washington Ambulatory Surgery Center, LLC East Washington Ambulatory Surgery Center IN Joliet Surgery Center Limited Partnership Amsurg Surgery Center IL Lackawanna Physicians Ambulatory Surgery Center, LLC North East Surgery Center PA Lexington Surgery Center, Ltd. Lexington Surgery Center KY Louisville S.C., Ltd. Surgecenter of Louisville KY Louisville-SC Properties, Inc. KY Loyola Ambulatory Surgery Center at Oakbrook, Inc. IL Loyola Ambulatory Surgery Center at Oakbrook, L.P. Loyola Ambulatory Surgery Center at Oakbrook IL Marin Health Ventures, LLC Marin Specialty Surgery Center CA Marin Specialty Surgery Center, LLC CA Marin Surgery Holdings, Inc. DE Maryland Ambulatory Centers MD Maryland-SCA Centers, LLC DE McKenzie Surgery Center, L.P. McKenzie Surgery Center TN Medical Surgical Centers of America, Inc. DE Melbourne Surgery Center, LLC Melbourne Surgery Center GA MemorialCare Surgical Center at Orange Coast, LLC Orange Coast Center for Surgical Care CA MemorialCare Surgical Center at Saddleback, LLC Laguna Hills Surgery Center; Laguna Niguel Surgery Center CA Memphis-SC, LLC TN Memphis-SP, LLC TN MGH/SCA, LLC CA Mississippi Medical Plaza, L.C. Mississippi Valley Surgery Center, L.C.; Mississippi Valley Health Management Solutions IA Mississippi Surgery Holdings, LLC DE Mississippi Surgical Center Limited Partnership MS Mobile-SC, LTD. Mobile Surgery Center AL Montgomery Surgery Center Limited Partnership Montgomery Surgery Center MD Mountain View Endoscopy Center, LLC CA Mt. Pleasant Surgery Center, L.P. Mt. Pleasant Surgery Center TN Muskogee Surgical Investors, LLC OK Nashville-SCA Surgery Centers, Inc. TN National Surgery Centers, LLC DE National Surgery Centers-Santa Monica, LLC DE Nebraska Spine Hospital, LLC NE Newport Beach Endoscopy Center, LLC Newport Beach Orange Coast Endoscopy Center CA North Coast Surgery Center, Ltd., a California Limited Partnership North Coast Surgery Center CA North Dallas Surgical Center, LLC Texas Health Surgery Center Addison DE Northern Rockies Surgery Center, L.P. Northern Rockies Surgery Center TN Northern Rockies Surgicenter, Inc. MT Northwest Surgicare, LLC DE Northwest Surgicare, Ltd., an Illinois Limited Partnership Northwest Surgicare IL Norwalk Surgery Center, LLC CT NSC Channel Islands, LLC CA NSC Fayetteville, LLC DE NSC Greensboro West, LLC DE NSC Greensboro, LLC DE NSC Lancaster, LLC DE NSC Sarasota, Inc. DE NSC Seattle, Inc. WA NSC Upland, LLC DE NYSCA, LLC NY Orlando Center for Outpatient Surgery, L.P. Orlando Center for Outpatient Surgery GA Owensboro Ambulatory Surgical Facility, Ltd. Owensboro Surgery Center KY Paoli Ambulatory Surgery Center PA Paoli Surgery Center, L.P. Paoli Surgery Center TN Parkway Surgery Center, LLC DE PASC Real Estate, LLC CO Pasteur Plaza Surgery Center GP, Inc. DE Pasteur Plaza Surgery Center, L.P. Pasteur Plaza Surgery Center GA Peninsula Eye Surgery Center, LLC CA Perimeter Center for Outpatient Surgery, L.P. Perimeter Surgery Center of Atlanta GA Physicians Plaza Holdings, LLC CA Pocono Ambulatory Surgery Center, Limited PA Pomerado Outpatient Surgical Center, Inc. CA Pomerado Outpatient Surgical Center, L.P. Rancho Bernardo Surgery Center CA Premier Surgery Center of Louisville, L.P. Premier Surgery Center of Louisville TN PS Center, LLC Pacific Surgery Center, LLC CA Pueblo Ambulatory Surgery Center, LLC Pueblo Surgery Center CO Pueblo-SCA Surgery Center, LLC DE Redding Surgery Center, LLC Apogee Surgery Center CA Redlands Ambulatory Surgery Center CA Redlands-SCA Surgery Centers, Inc. CA Redwood City Endoscopy Suite, LLC CA ROC Surgery LLC Riley Outpatient Surgery Center at Indiana University Health; Riley Outpatient Surgery Center at IU Health; Riley Outpatient Surgery Center IN ROCS Holdings, LLC IN Sacramento Surgery Center Associates, L.P. Capitol City Surgery Center CA Saint Joseph East ASC, LLC CO Saint Joseph-SCA Holdings, LLC DE Salem Surgery Center, LLC Northbank Surgical Center OR Salt Lake Surgical Center, L.P. Salt Lake Surgical Center GA San Diego Endoscopy Center San Diego Endoscopy Center CA San Francisco Endoscopy Center LLC CA San Luis Obispo Surgery Center, a California Limited Partnership San Luis Obispo Surgery Center CA Sand Lake SurgiCenter, LLC Sand Lake Surgery Center FL Santa Barbara Endoscopy Center, LLC CA Santa Cruz Endoscopy Center, LLC CA Santa Rosa Surgery Center, L.P. The Surgery Center of Santa Rosa TN Sarasota Endoscopy Center, L.P. Endoscopy Center of Sarasota GA SC Affiliates, LLC DE SCA Athens, LLC DE SCA Austin Holdings, LLC DE SCA Austin Medical Center Holdings, LLC DE SCA BOSC Holdings, LLC DE SCA California Surgical Holdings LLC DE SCA Capital, LLC DE SCA Cedar Park Holdings, LLC DE SCA Danbury Surgical Center, LLC DE SCA Development, LLC DE SCA eCode Solutions Private Limited Uttar Pradesh, India SCA EHSC Holdings, LLC DE SCA EWASC Holdings, LLC DE SCA Hays Holdings, LLC DE SCA Holding Company, Inc. DE SCA Holdings, Inc. CA SCA Idaho Holdings, LLC DE SCA IEC Holdings, LLC DE SCA Indiana Holdings, LLC DE SCA International, LLC DE SCA JV II, LLC DE SCA JV, LLC DE SCA Nashville ASC, LLC Nashville Surgery Center TN SCA of Clarksville, Inc. TN SCA Pacific Holdings, Inc. CA SCA Pennsylvania Holdings, LLC DE SCA Premier Surgery Center of Louisville, LLC DE SCA ROCS Holdings, LLC DE SCA Salt Lake Surgical Center, Inc. DE SCA Southwestern PA, LLC DE SCA Specialists of Florida, LLC DE SCA SSC Holdings, LLC DE SCA SSSC Holdings, LLC DE SCA Stonegate Holdings, LLC DE SCA Surgery Center of Cullman, LLC DE SCA Surgery Holdings, LLC DE SCA Surgery Partners, LLC DE SCA Surgicare of Laguna Hills, LLC DE SCA Teammate Support Network AL SCA-Albuquerque Surgery Properties, Inc. NM SCA-Alliance, LLC DE SCA-Blue Ridge, LLC DE SCA-Central Florida, LLC DE SCA-Charleston, LLC DE SCA-Citrus, Inc. TN SCA-Colorado Springs, LLC DE SCA-Davenport, LLC DE SCA-Downers Grove, LLC DE SCA-Dublin, LLC DE SCA-Eugene, Inc. TN SCA-Florence, LLC DE SCA-Fort Collins, Inc. CO SCA-Fort Walton, Inc. TN SCA-Franklin, LLC DE SCA-Gainesville, LLC DE SCA-Gladiolus, LLC DE SCA-Hagerstown, LLC DE SCA-Hilton Head, LLC DE SCA-Honolulu, LLC DE SCA-Illinois, LLC DE SCA-IT Holdings, LLC DE SCA-Marina del Rey, LLC CA SCA-MC VBP, Inc. DE SCA-Mecklenburg Development Corp. NC SCA-Merritt, LLC DE SCA-Midwest, LLC DE SCA-Mobile, LLC DE SCA-Mokena Properties, LLC DE SCA-Mokena, LLC DE SCA-Mt. Pleasant, LLC DE SCA-Naperville, LLC DE SCA-ND VBP, Inc. DE SCA-New Jersey, LLC DE SCA-Newport Beach, LLC CA SCA-Northeast Georgia Health, LLC TN SCA-Paoli, LLC DE SCA-Phoenix, LLC DE SCA-Pocono, LLC DE SCA-Rockville, LLC DE SCA-San Luis Obispo, LLC DE SCA-Sand Lake, LLC DE SCA-Santa Rosa, Inc. NV SCA-Shelby Development Corp. TN SCA-South Jersey, LLC DE SCA-Sovereign Santa Monica, LLC DE SCA-Sparta, LLC DE SCA-St. Louis, LLC DE SCA-Wilson, LLC DE SCA-Winchester, LLC DE SCA-Winter Park, Inc. TN Seashore Surgical Institute, L.L.C. NJ Senate Street Surgery Center, LLC Indiana University Health Senate Street Surgery Center; IU Health Senate Street Surgery Center IN SHC Atlanta, LLC DE SHC Austin, Inc. GA SHC Hawthorn, Inc. GA SHC Melbourne, Inc. GA Shelby Surgery Properties, Inc. TN South County Surgical Center, LLC South County Surgical Center MO South Placer Surgery Center, L.P. CA Southwest Surgery Center, LLC Center for Minimally Invasive Surgery IL Southwest Surgical Center of Bakersfield, L.P. Southwest Surgical Center CA Specialists in Urology Surgery Center, LLC FL Specialized Surgery of Houston, Inc. TN Specialty Surgical Center, LLC NJ SPINETRACK 20/20, INC. CA SSC Holdings, LLC IN SSSC Holdings, LLC IN St. Cloud Outpatient Surgery, Ltd., a Minnesota Limited Partnership St. Cloud Surgical Center MN St. Cloud Surgical Center, LLC DE Staten Island ASC, LLC NY Stonegate Surgery Center, L.P. TX SunSurgery, LLC DE Surgery Center Holding, LLC DE Surgery Center of Athens, LLC GA Surgery Center of Boca Raton, Inc. FL Surgery Center of Clarksville, L.P. Surgery Center of Clarksville TN Surgery Center of Colorado Springs, LLC DE Surgery Center of Cullman, LLC Surgery Center of Cullman AL Surgery Center of Des Moines, LLC DE Surgery Center of Easton, LLC DE Surgery Center of Ellicott City, Inc. DE Surgery Center of Fairfield County, LLC Surgery Center of Fairfield County DE Surgery Center of Fort Collins, LLC Surgery Center of Fort Collins CO Surgery Center of Lexington, LLC DE Surgery Center of Louisville, LLC DE Surgery Center of Maui, LLC DE Surgery Center of Muskogee, LLC DE Surgery Center of Rockville, L.L.C. MD Surgery Center of Southern Pines, LLC DE Surgery Center of Spokane, LLC DE Surgery Center of Summerlin, LLC DE Surgery Center of Vero Beach, Inc. TN Surgery Center of Wilson Properties, LLC NC Surgery Center of Wilson, LLC Eastern Regional Surgical Center NC Surgery Centers of Des Moines, Ltd., an Iowa Limited Partnership IA Surgery Centers-West Holdings, LLC DE Surgical Care Affiliates Political Action Committee AL Surgical Care Affiliates, LLC DE Surgical Care Partners of Melbourne, LLC DE Surgical Caregivers of Fort Worth, LLC Fort Worth Surgery Center TX Surgical Center at Premier, LLC Surgical Center at Premier TN Surgical Center of Greensboro, LLC NC Surgical Center of South Jersey, Limited Partnership Surgical Center of South Jersey NJ Surgical Center of Tuscaloosa Holdings, LLC AL Surgical Health Of Orlando, Inc. FL Surgical Health, LLC DE Surgical Holdings, Inc. DE Surgical Hospital Holdings of Oklahoma, LLC DE Surgical Hospital of Oklahoma, L.L.C. OK Surgical Properties of Houston, Inc. TX Surgical Specialty Hospital of Arizona, LLC The CORE Institute Specialty Hospital AZ Surgicare of Belleville, LLC DE Surgicare of Central Jersey, LLC NJ Surgicare of Jackson, LLC DE Surgicare of Jackson, Ltd., a Mississippi Limited Partnership Surgicare of Jackson MS Surgicare of Joliet, Inc. IL Surgicare of La Veta, Inc. CA Surgicare of La Veta, Ltd., a California Limited Partnership La Veta Surgical Center CA Surgicare of Minneapolis, LLC DE Surgicare of Minneapolis, Ltd., a Minnesota Limited Partnership Centennial Lakes Surgery Center MN Surgicare of Mobile, LLC DE Surgicare of Mobile, Ltd. Surgicare of Mobile AL Surgicare of Oceanside, Inc. CA Surgicare of Owensboro, LLC DE Surgicare of Salem, LLC DE Surgicenters of Southern California, Inc. CA Sutter Alhambra Surgery Center, L.P. Sutter Alhambra Surgery Center CA Texas Health Craig Ranch Surgery Center, LLC Texas Health Surgery Center Craig Ranch TX Texas Health Flower Mound Orthopedic Surgery Center, LLC TX Texas Health Surgery Center Preston Plaza, LLC TX Texas Health Surgery Center Rockwall, LLC TX The Eye Surgery Center of the Carolinas, L.P. The Eye Surgery Center of the Carolinas NC The Outpatient Surgery Center of Hilton Head, LLC SC The Surgery Center of Easton, L.P. The Surgery Center of Easton TN The Surgical Center at Tenaya, L.P. The Surgical Center at Tenaya TN Thousand Oaks Endoscopy Center, LLC Thousand Oaks Endoscopy Center CA Three Rivers Surgical Care, L.P. Three Rivers Surgical Care TN THR-SCA Holdings, LLC TX Trauma Surgery Affiliates, LLC TX Treasure Valley Emerald Properties, LLC DE Treasure Valley Hospital Limited Partnership Treasure Valley Hospital ID Treasure Valley Surgery Center - Nampa, LP DE Tri-City Medical Center ASC Operators, LLC CA Tuscaloosa Surgical Center, L.P. Tuscaloosa Surgical Center AL UCSD Ambulatory Surgery Center, LLC University Ambulatory Surgery Center DE UHS-SCA Holdings, LLC DE UPHT-SCA Holdings, LLC DE Upland Outpatient Surgical Center, L.P. Upland Outpatient Surgical Center CA Upland Specialty Medical Center, a California General Partnership CA USC/SCA Surgical Holdings, LLC DE Valley Hospital, L.L.C. WA Virtua-SCA Holdings, LLC NJ Waco Outpatient Surgical Center, Inc. TX Waco Surgical Center, Ltd. Waco Surgical Center TX Walnut Creek Endoscopy Center LLC CA Wauwatosa Outpatient Surgery Center, LLC DE Wauwatosa Surgery Center, Limited Partnership Wauwatosa Surgery Center WI Wayland Square Surgicare Acquisition, L.P. Wayland Square Sugicare RI Wayland Square Surgicare GP, Inc. RI West Coast Endoscopy Holdings, LLC DE Wilson Creek Surgical Center, LLC Stonebridge Surgery Center TX Winchester Endoscopy, LLC IL Winter Park Surgery Center, L.P. Physician's Surgical Care Center TN Winter Park, LLC TN
